                    Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 1 of 20




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23398374
Notice of Service of Process                                                                            Date Processed: 06/25/2021

Primary Contact:           Tanya Flores
                           Midland Credit Management, Inc.
                           350 Camino de La Reina
                           Ste 100
                           San Diego, CA 92108-3007

Electronic copy provided to:                   Krista Yerby

Entity:                                       Midland Credit Management, Inc
                                              Entity ID Number 1682419
Entity Served:                                Midland Credit Management, Inc.
Title of Action:                              Beth Snedeker vs. Midland Credit Management, Inc
Matter Name/ID:                               Beth Snedeker vs. Midland Credit Management, Inc (11346797)
Document(s) Type:                             Notice and Complaint
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Allegheny County Court of Common Pleas, PA
Case/Reference No:                            AR-21-2635
Jurisdiction Served:                          Delaware
Date Served on CSC:                           06/23/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Emily S. Gomez-Hayes
                                              412-378-5854

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
        Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 2 of 20

         \            e law office of EmiCY Gomez, 11C
                     2oit No6Ce Street                               7eG (412) 378-5854
                     Suite 201                                     i Fax: (412) 357-j564
                     Pitts6urgh, PA15218                             EmaiG esg@egomezCativ.com
                                                                   ,



                                                                          June 21, 2021

Midland Credit Management, Inc.
c/o Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808
                                                    I
Re: Snedeker v. Midland Credit Management, Inc., AR-21-002635

Dear Sir or Madam,                                             ;

Pursuant to Pa.R.C.P. 403, please find enclosed a copy ofIthe PlaintifYs Complaint filed on June
21, 2021 in the Court of Common Pleas of Allegheny County, Pennsylvania. The above-
captioned matter is currently scheduled for an arbitration hearing in Pittsburgh on October 18,
2021in Room 702 of the City-County Building, which is located at 414 Grant Street, Pittsburgh
                                                         l
PA 15219. Service of this Complaint is efFective upon receipt.

If you have any questions or concerns, please don't hesitate to contact me. I can be reached at
(412) 378-5854, or by email at esg@egomezlaw.com.         j
                                                         I

                                                    Sincerely Yours,
                                                           I



                                                    Emil               p4z-/ayes6q


                                                           i
                                                           i
                Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 3 of 20

Allegheny County Court of Common Pleas Event
Notification: AR-21-002635
                                                                   ~
From: webmaster.pro@county.allegheny.pa.us <WEBMASTER.PRO@COUNTY.ALLEGHENY.PA.US>

To:   Emily Gomez <ESG@EGOMEZLAW.COM>                              ~
CC:   promail@county.allegheny.pa.us <promail@county.allegheiy.pa.us>

Date: -Monday, June 21st, 2021 at 10:38 AM



  A Arbitration Hearing has been scheduled for            i
  AR-21-002635 - Snedeker vs Midland Credit Management Inc.
  at Room 702, City-County Building on 10/18/2021 at 9:00 ;

  Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the intended
  recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
  disclosure, forwarding, or distribution is prohibited. If you are not the intended recipient, please contact the
  sender by reply e-mail and destroy all copies of the original message.
      Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 4 of 20




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSI'LVANIA


BETH SNEDEKER,                          CIVIL DIVISION

                         Plaintiff,
                                        CASE NO. AR-21- ~~~
                  vs.

MIDLAND CREDIT MANAGEMENT,              COMPLAINT
INC.,

                        Defendants      Filed on Behalf of Plaintiff,
                                        Beth Snedeker


                                        Counsel of Record for this Party:


                                        EMILY S. GOMEZ-HAYES, ESQ.
                                        PA I.D.# 206926

                                        LAW OFFICE OF EMILY GOMEZ, LLC
                                        2011 Noble Street, Suite 201
                                        Pittsburgh, PA 15218
                                        Tel: 412-378-5854
                                        Fax: 412-357-1564
                                        esggegomezlaw.com


Jury Trial Demanded Upon
Removal or Appeal
       Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 5 of 20




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


BETHSNEDEKER,
                                                     CIVIL DIVISION
                           Plaintiff,

                     vs.                             CASE NO. AR-21-      Z(o36
MIDLAND CREDIT MANAGEMENT,
INC.,

                        Defendants.



                                        NOTICE TO DEFEND

         YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set
forth in the following pages, you must take action within TWENTY (20) days after this
complaint and notice are served, by entering a written appearance personally or by attorney and
filing in writing with the court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so, the case rriay proceed without you and a judgnierit may
be entered against you by the court without further notice for any money claimed in the
complaint or for any claim or relief requested by the plaintiff. You may lose money or property
or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSON AT A REDUCED FEE OR NO FEE.

                                 LAWYER REFERRAL SERVICE
                               The Allegheny County Bar Association
                                    l l th Floor Koppers Building
                                          436 Seventh Avenue
                                  Pittsburgh, Pennsylvania 15219
                                    Telephone: (412) 261-5555
       Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 6 of 20




                                     HEARING NOTICE

        YOU HAVE BEEN SUED IN COURT. The above Notice to Defendant explains what
you must do to dispute the claims made against you. If you file the written response referred to
in the Notice to Defendant, a hearing before a board of arbitrators will take place in the
Compulsory Arbitration Center. Report to the Arbitration Assembly Room, Courtroom Two,
Severith Floor City-County Building, 416 Graiit Street, Pittsburgh, Pennsylvania 15219, on
                 ,     at 9:00 a.m. IF YOU FAIL TO FILE THE RESPONSE DESCRIBED
IN THE NOTICE TO DEFEND, A dUDGMENT FOR THE AMOUNT CLAIMED IN
THE CONIPLAINT MAY BE ENTERED AGAINST YOU BEFORE THE HEARING.

       BY THE COURT:


                                        A.J.



                    DUTY TO APPEAR AT ARBITRATION HEARING

    If one or more of the parties is not present at the hearing, THE MATTER MAY BE
HEARD AT THE SAME TIME AND DATE BEFORE A JUDGE OF THE COURT
WITHOUT THE ABSENT PARTY OR PARTIES. THERE IS NO RIGHT TO A TRIAL DE
NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.

     NOTICE: You must respond to this complaint within twenty (20) days or a
judgment for the amount claimed may be entered against you before the hearing.

      If one or more of the parties is not present at the hearing, the matter may be heard
immediately before a judge without the absent party or parties. There is no right to a trial
de novo on appeal from a decision entered by a judge.
       Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 7 of 20




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

BETH SNEDEKER,
                                                      CIVIL DIVISION
                           Plaintiff,

                     vs.                              CASE NO. AR-21- 2U,35

MIDLAND CREDIT MANAGEMENT,
INC.,

                           Defendant.


                                          COMPLAINT

       AND NOW comes the Plaintiff, Beth Snedeker, by and through her attorneys, Emily

Gomez-Hayes and the Law Office of Emily Gomez LLC, and makes the following Complaint,

asserting violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq.

("FDCPA"). In support thereof, she states as follows:

                                             PARTIES

   1. Plaintiff Beth Snedeker ("Plaintiffl'), is a natural person and resident of Beaver County,

Pennsylvania. Ms. Snedeker is a"consumer" as defined by § 1692a(3) of the FDCPA. Prior to

2021, Plaintiff allegedly incurred a financial obligation primarily for personal, family, or

household purposes — a"debt" as defined by § 1692a(5) of the FDCPA.

   2. Defendant Midland Credit Management, Inc. ("MCM" or "Defendant") is a Kansas

corporation with a principal place of business in San Diego, CA. MCM's primary business is the

collection of charged-off consumer debt on behalf of original creditors and debt purchasers.

    3. In the ordinary course of business, MCM utilizes the mails and telephone in an effort to

collect charged-off debt from consumers in Allegheny County, Pennsylvania. Defendant is a

"debt collector" as defined by § 1692(a)(6) of the FDCPA.
       Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 8 of 20




                                   FACTUAL ALLEGATIOloTS

   4. On or about February 24, 2021, Defendant caused a letter (the "February Letter") to be

sent to Attorney Gregory Artim of Artim Law, LLC on behalf of Plaintiff. Exhibit A.

   5. The February Letter advised Attorney Artini that Defendant believed its records with

respect to a Credit Account ending in 8490 were accurate. Id.

   6. The February Letter also attached a year's worth of credit card statements bearing

Plaintiff's name in support of its assertions.

   7. At-torney Artim had no idea what Defendant was talking about.

   8. With an alleged balance of $4,760.00 purportedly due and owing, the Credit Account

ending in 8490 pertained to a former credit account of Plaintiff's, which had been a Wal-Mart

branded store credit card originated by Synchrony Bank, Id,

    9. While Attorney Artim had recently represented Plaintiff in an unrelated legal dispute with

MCM, the account at issue in that matter had an alleged balance of $2,846.11, and did not

pertain to a Wal-Mart credit card. Exhibit B.

    1 Q, At no time did Attorney Artim represent Plaintiff with respect to the Credit Account

ending in 8490.

    11.With respect to the Credit Account ending in 8490, Attorney Artim was a third party and

perfect stranger.

    12.As a result, Attorney Artim did not have Plaintiffs permission to view the private

financial information contained in the February Letter.

    13.Following his receipt of the February Letter, Attorney Artim informed Plaintiff that he

had received unsolicited, private financial information of hers in connection with a credit account

that she had not retained him to handle.
       Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 9 of 20




   14.Upon receiving the February Letter, Plaintiff became extremely upset and anxious, and

worried that the security of any financial information of hers in MCM's possession was at risk.

   15.Plaintiff was also embarrassed, inasmuch as the year's worth of statements showed the

exact days and times she went to certain Wal-Mart stores and made purchases.

   16.As a direct and proximate result of Defendant's conduct, Plaintiff has experienced

significantly increased anxiety, which has made it difficult to concentrate at work.

   17.As a direct and proximate result of Defendant's conduct, Plaintiff has suffered from

anxiety, embarrassment, stress, and lost sleep.

                                        Count I — FDCPA

   18.The preceding paragraphs are incorporated herein by reference.

    19.The foregoing acts and omissions of Defendant constituted (1) improper communication

to third parties, and (2) unfair practices in violation of 15 U.S.C. §§ 1692c arid 1692f of the

FDCPA.

                           Communication with Third Parties: § 1692c

   20. In relevant part, § 1692c(b) requires that, inter alia:

               "[w]ithout the prior consent of the consumer given directly to the
               debt collector, or the express permission of a court of competent
               jurisdiction, or as reasonably necessary to effectuate a
               postjudgment judicial remedy, a debt collector may not
               communicate, in connection with the collection of a debt, with any
               person other than the consumer, his attorney, a consumer reporting
               agency if otherwise permitted by law, the creditor, the attorney of
               the creditor, or the attorney of the debt collector."

               15 U.S.C. § 1692c(b).

    21. In the instant matter, Defendant's actions violated § 1692c(b) because it disseminated

private financial information of Plaintiff to a third party without PlaintifFs consent.
      Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 10 of 20




   22. While § 1692c(b) provides for communications to a consumer's attorney, Plaintiff had no

attorney with respect to the Credit Account ending in 8490.

   23. Defendant's sending of the February Letter to Attorney Artim therefore violated §

1692c(b).

   24. As a result of Defendant's actions, Plaintiff has suffered such harm as has previously

been stated herein.

                           Unfair or Unconscionab[e Means: §1692f

   25. In relevant part, § 1692f prohibits debt collectors from engaging in any:

               "[u]nfair or unconscionable means to collect or attempt to collect
               a debt."

               15 U.S.C. § 1692f.

   26. Black's Law Dictionary defines unconscionable as:

               "[S]howing no regard for conscience; affronting the sense of sense
               of justice, decency, or reasonableness."

               Black's Law Dictionary, 2°d Pocket Ed. 2001.

   27. In the instant matter Defendant's actions constituted unconscionable conduct in violation

of §1692f, because disclosing a person's private financial information to third parties without

consent offends any objective person's sense of justice, decency, and reasonableness.

   28. As a result of Defendant's actions, Plaintiff has suffered such harm as has previously

been stated herein.

   29. Due to the foregoing violations of 15 U.S.C. §§ 1692c and 1692f, Plaintiff is entitled to

actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an amount of up to

$1000.00 pursuant to § 1692k(a)(2)(A); and reasonable attorneys' fees and costs pursuant to §

1692k(a)(3).
      Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 11 of 20




                                        Count II — FCEUA

   30. The preceding paragraphs are incorporated herein by reference.

   31. The foregoing acts and omissions of Defendant MCM constituted violations of 73 P.S. §

2270.4(a) of the FCEUA, based on Defendant's violations of 15 U.S.C. §§ 1692c and 1692f of

the FDCPA.

   32. Violations of the FCEUA in turn constitute ~er se violations of the Unfair Trade Practices

and Consumer Protection Law ("UTPCPL"), pursuant to 73 P.S. § 2270.5(a).

   33. As a result of these violations, Plaintiff is entitled to up to three times her damages, costs,

and attorneys' fees pursuant to 73 P.S. § 201-9.2 of the UTPCPL.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Beth Snedeker respectfully requests that this Court:

           A.      Declare that the Defendant's actions violated the FDCPA and the FCEUA;

           B.      Enter judgment in favor of Plaintiff for actual and statutory damages, costs,

                   and reasonable attorneys' fees as provided by § 1692k of the FDCPA and §

                   2Q1-9.2 of the UTPCPL; and

           C.      Grant any further relief as deemed just.

                                         JURY DEMAND

       Plaintiff demands a trial by jury upon removal or appeal.


                                    ARBITRATION LIMITS

       This matter is filed within the court's Arbitration Limits.




                            [remainder of page left intentionally blank]
Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 12 of 20




                                   Rcspcctfiilly Submittcil.

                                   LAW OFf'1C'E 0F Li\IIL1' GOIMEZ. LLC

                                                          . -         ~         ,
                                   --     -----        - --i- - __ __    _ --
                                                  y)ItIe fi-lav '. E. C.
                                   P.~k L    ~_)U69?6
                                   ')01 1 \oblc Strcct. Suitc 2 Ol
                                   Pittsbur0h. PA I~_? 18
                                   Tcl: =412-37S-5S5-4
                                   Fax: 4l?->j7-1>6 #
                                   CSI-                  .tAtt
                                   Couirsel Jur PlcrinliffI3et{1,S'neclekc<r
          Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 13 of 20




                                       VERIFICATION

        I, Beth Snedeker, have read the foregoing Complaint, and affirm that the facts asserted

therein are true and correct to the best of my knowledge, information, and belief. This

verification is made subject to the penalties of 18 Pa.C.S. § 4904, relating to unsworn

falsification to authorities.




Date                                                 $eth Snedeker
Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 14 of 20




                    EXHIBIT A
            Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 15 of 20
 ,0%=%k Midtand                    350 Camino De la Reina                            877-381-6063                                Mon-Fri: 8am - 7:30 pm ET
       I Credit                                                                            i
 ~       Management'               San Diego, CA 92108                               Origina Creditor                                      SYNCHRONY BANK
                                                                                                                                                 WAUVIART
                                                                                             i
                                                                                     Origina{, Aecouret Number                               booaa000000c8490
 2/24/2021                                                                           MCM Aicount Number                                            310153350
                                                                                     Current Owner                                 Midland Funding, LLC
                                                                                     CurrenfSenricer                    Midland Credit Management; Inc.
                                                                                     Current Baiance                                         $4,760.00
                                                     007                                     I
               Beth Snedeker                                ~                                                     •
               In care of Artim Law
               1751Uncoin Highway                                                            I
               N Versailles, PA 15137


                                                                                              I




  Dear Beth,                                                                                  I
  We understand that you are disputing the accuracy of our records concerning this accourI6 After reviewing the information you provided, our
  account notes, and Information provided by the prevlous creditor we have conduded that our information Is accurate. In addition, the information
  has been accurateiy submitted to credit reporting agendes or we have instructed the credit reporting agencies to update the previousiy reported
  status. Please note that it typlcally takes 30-45 days for the credlt repordng agendes to update your account. We have also enciosed documents
  regarding the account. If you beiieve we have reached this condusion in error, piease reference the information beiow: ,


     You have indlcated that the foilowing item(s) pertain to            In order for us tolfurther investigate your inquiry please provide
     your account:                                                       the following documentation:
    Accuracy of credit reporting                                         Wrltten expianation an~d docunrentation demonstratl~ anV errors In your credit
                                                                              ~...




  Please feel free to call us at 877-382-6063 if you have any additional questions.

  Se habia espanol: 877-898-3955


  Sincerely,

         ,~
~ Tvn J?eP'
  Consumer Support Services




        r
        ~:iY•.


                       PLEASE SEE REVERSE SIDE FOR IMPORTANT DISCLOSURE INFORMATION                                                                       DRu.
         Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 16 of 20
                                           Important Disclosure Information:

     Please understand this is a communication from a debt collector. This is an attempt to collect a debt.
     Any information obtained will be used for that purpose.

                            Calls to-and/orfrom this compony.e                       monitoracl-orr5corq~cl."



 Original Creditor         SYNCHRONY BANK                              MCM Account Number               310153350
 Original Account
                           xxxxxxxxxxxx8490                            Charge-Off Date.                 1/21/2018
 Number
 Current Creditor
 The sole ownerof this     Midland Funding, LLC                        Current Servicer'                Midland Credit Management, Inc.
 debt
                                                              cc.°~A}5i1 (I A.16_omMtgYa'illl
 Send Payments to:                    Send disputes or an instrument tendered as                 Phvsical Payments for Colorado Residents:
 Midland Credit Management, Inc.      full satisfaction of a debt to:                            Colorado Manager, Inc.
 PO Box 301030                        Attn: Consumer Support Services
                                                                                                 8690 Wolff Court, Suite 110
 Los Angeles, CA 90030-1030           320 E Big Beaver Rd.
                                      Suite 300                                                  Westminster, CO 80031
                                      Troy, MI 48083                                             Phone (303) 920-4763
                                      You may also call: 877-382-6063
We are required under state law to notify consumers of the following additional rights. This list does not contain a complete list
of the rights consumers have under applicable law:

NMLS ID: 934164

IF YOU LIVE IN MASSACHUSETTS, THIS APPLIES TO YOU: NOTICE OF IMPORTANT RIGHTS: You have the right to make a written or
oral request that telephone calls regarding your debt not be made to you at your place of employment. Any such oral request will
be valid for only ten (10) days unless you provide written confirmation of the request postmarked or delivered within seven (7)
days of such request. You may terminate this request by writing to MCM.

IF YOU LIVE IN NORTH CAROLINA, THIS APPLIES TO YOU: North Carolina Department of Insurance Permit #101659, #4182, #4250,
#3777, #111895, #112039, #113170, #113236 and #112676. Midland Credit Management, Inc. 350 Camino De La Reina, Suite 100,
San Diego, CA, 92108

IF YOU LIVE IN TENNESSEE, THIS APPLIES TO YOU: This collection agency is licensed by the Collection Service Board of the
Department of Commerce and Insurance.




                                                                                                                              DPRODA ~
-------------------------------------------- ---------_—                                                                             ✓
ey providing your telephone number below, you authorize MCM or its agents to contact you regarding your account at such number by
any means, including calling, texting, using automated dialersystems and automatic tefephone dialing systems, and using pre-recorded or
artificial voice messages. By providing your e-mail address below, you agree to receive electronic mail communications from MCM or its
agents regarding your account at such e-mail address and confirm thatsuch e-mail oddress is notfurnished or owned by your employec

 Street Address

            City                                                                                State                 ZIP

          Email                                                                          Cell Phone

   Work Phone                                                                Home Phone
Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 17 of 20




                    EXHIBIT B
                         Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 18 of 20


                                                     Magisterial District Judge 36-3-01
                                                                                     DOCKET.
                                                                                                                  Docket Number: MJ-36301-CV-0000156-2020
                                                                                                          i                                                      Civil Docket
                                                                                                          I
                                                                   MIDLAND CREDIT MANAGEMENT INC
                                                                                           V.
                                                                                   Beth Snedeker           i
                                                                                                                                                                             Page 1 of 2
                                                                                                           ~
                                                                    . CA
                                                                       . .SE
                                                                          __ . _IN
                                                                                 . _.FORMATION
                                                                                      .. _ ..
JudgeAssigned:                   Magisterial District-Judge-Dale-F.                    File-Date:          I                    -11/18/2020
                                 Nicholson                                                              I
Claim Amount:                    $2,846.11                                                 Case Status: I                       Ctosed
JudamentAmount:                                                                            Coun :       ~                       Beaver

                                                                                CALENDAR
                                                                                    .    EVENTS
Case Calendar                          Schedule                                                               ~                                                  Schedule
Event Tyoe                             Start Date        Start Time         Room                                  Judge Name                                     Status
Civil Action Hearina                   01/08/2021        9:45 am                                               I Magisterial District .ludoe Dale                Scheduled
                                                                                                                  F. Nichoison


                ..    _.. .._. .._ _                                          CASEPARTICIPANTS _;_                              _ •-     _     _       _                                   ~
                                             __                    -       ._._----                    -_ -
Particioant Tyae               Particioant Name                                     Address         I
Defendant                      Snedeker, Beth                                       New Brighton, PA 15066
Plaintiff                       Midland Credit Management Inc                             Eatontown, NJ 07724
                                     -
                                                                            DISPOSITION
                                                                                _ .. .  SUMMARY ,                         . .     _..     . .._ .':._ ........    ..... _ ._ .....,._ ..
                                                                                        ...-- - --....                .
Docket Number                            Plaintiff                               Defendant             I                         Disaosition                          Disoosition D'ate
MJ-36301-CV-0000156-2020                 M'idland Credit Management                  'Beth Snedeker               I              Judgmenf for Defendant                     01/08/2021
                                         Inc                                                                      j
                                                                           ATTORNEY INFORMATION j                                                  °
Private                                                                                                           ~                                                                ~
Name: Gregory Thomas Artim, Esq.                                                                                  i
Reoresentina: Snedeker, Beth
                                                                                                                  i
Counsel Status: Active - Entry of Appearance
Suareme Court No.: 080886
Phone No.: 412-247-9270
Address:          Artim Law                                                                                       ~
                  1751 Lincoln Highway
                  North Versailles, PA 15137
Entry of Appearance Filed Dt: 12/21/2020                                                                          I
Withdrawal of Entry ofAapearance Filed Dt:

                                                                    DOCICET ENTRY
                                                                              ._. .. INFORMATION
                                                          .-    -- . .                    . .. .      i
Filed Date         Enfry                             ~                  Filer                         ~                            Aaol"ies To
01/08/2021         Judgment for Defendant—                              Magisterial District Court 36-3-01                         Beth Snedeker, Defendant
— — —           — — — — — —                          —   —     —       —    —         — — — — — — —                                — — — — — — — —                           —   — —
12/21/2020       Entry of Appearance Filed                                      Gregory Thomas Artim, Esq. i                       Beth Snedeker, Defendant
— — —           — — — — — — —                        —   —     —       —    — — — — — — — — — —                                    — — — — — — — —                           —   — —
12/21/2020       Intent to Defend Filed                                      Beth Snedeker             I                           Beth Snedeker, Defendant
— — —           — — — — — — —                        —   —     —       —               — — — — — — —                               — — — — — — — —                           —   — —
11/18/2020       Civil Complaint Filed                                       Midland Credit Management Inc
— — —           — — — — — — —                        —   —     —       —    — — — — — — — = — —                                    — — — — — — — —                           —   — —

MDJS 1200                                                                                                                                                   Printed: 06/16/2021 3:27 pm

            Recent entries made in the court flling offices may not be immediately reflected on these docket Iheets . Neither the courts of the Unified Judicial System of
             the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
             omissions on these docket sheets. You should verify that the information is accurate and current by personally consulting the official record reposing in
                                                                     the court wherein the record is maintained.
                      Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 19 of 20


                                                  Magisterial District Judge 36-3-01
                                                                               DOCKET
                                                                                                         Docket Number: MJ-36301-CV-0000156-2020
                                                                                                                                                      Civil D®cket
                                                             MIDLAND CREDIT MANAGEMENT INC
                                                                            v.
                                                                      Beth Snedeker
                                                                                                                                                                  Page 2 of 2




MDJS 1200                                                                       Page 2 of 2                                                       Printed: 06/16/2021 -3:27 pm

        Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
         the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
         omissions on these docket sheets. You should verify that the information is accurate and current by personally consulting the official record reposing in
                                                                 the court wherein the record is maintained.
                                                         Case 2:21-cv-00982-AJS Document 1-3 Filed 07/23/21 Page 20 of 20
         ~__..   Law Office of Emily Gomez, LLC
     :

                                                               u1111yIIIIIIIIII
                                                                      11911NIIlllllallll '
            (             2011 Noble Street, Suite 201
     }                          Ptttsburgh, PA 15218
ti

                                                               7020             1                            ~                         U.S. POSTAGE PAID
                                                                                                                                       FCM LG ENV
                                                                                                                                       PITTSBURGH, PA
                                                                                                                                       15218
                                                                                                              DNITEDSTdTES
                                                                                                             iOSSdL SERVlCEC           AMOUNT1

                                                                                                                   1000                  $8.05
                                                                                                                               19808   R2304M11591 9-06




                                                              y co
                                                               ZS I
                                                               W1-1M"1AVVN ,~E 19808
